Citation Nr: 1428370	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  03-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of a gunshot wound of the left foot.  


REPRESENTATION

Veteran represented by:  Robert L. Rolnick, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to December 1956.  The case was originally before the Board on appeal from a September 2002 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bilateral knee disability.  In May 2007 a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of that hearing is of record.  In June 2007, the Board remanded the case to the RO for additional development. 

In a December 2008 decision, the Board denied the Veteran's claim of service connection for a bilateral knee disability, as well as claims seeking a higher rating for residuals of a gunshot wound of the left foot and of service connection for heart disease.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2011 Memorandum Decision, the Court vacated the December 2008 Board decision with regard to the knee and foot claims and remanded the matters for readjudication consistent with the decision.  

In October 2011, the Board promulgated another decision, denying the Veteran's claim of service connection for a bilateral knee disability including as secondary to service-connected residuals of a gunshot wound of the left foot, as well as the claim of a higher rating for the left foot gunshot wound residuals.  He appealed that decision to the Court, and in September 2012, the Court vacated that part of the October 2011 Board decision that denied service connection for a bilateral knee disability, and remanded the matter to the Board for readjudication consistent with instructions outlined in an August 2012 Joint Motion for Partial Remand by the parties.  (As noted in the Joint Motion for Partial Remand, the Veteran agreed to not disturb that part of the Board's decision denying a higher rating for the left foot gunshot wound residuals; thus, such issue is no longer in appellate status.)  

In June 2013, the Board remanded the case to the RO for additional development.  In May 2014 a videoconference hearing was held before the undersigned (at the Veteran's request upon being informed that the Veterans Law Judge before whom he previously appeared was no longer employed at the Board).  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral knee disability is etiologically related to his service-connected residuals of a gunshot wound of the left foot in that osteoarthritis of both knees, leading to bilateral knee replacement surgeries, was made permanently worse by the left foot disability.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, service connection for a bilateral knee disability, as secondary to service-connected residuals of a gunshot wound of the left foot, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision regarding the claim of service connection for a bilateral knee disability is favorable to the Veteran, no further action is required to comply with the VCAA.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis, if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's main allegation as set forth in statements and testimony is that his service-connected residuals of a gunshot wound of the left foot has caused such pain and mobility restrictions that his gait was altered, which in turn had an effect on his knees.  He testified that when his left foot disability became severe in the 1990s, he began to have problems with his knees, which culminated in the diagnosis of osteoarthritis and total knee replacement surgeries.   

The Veteran's service treatment records, except for a July 1955 treatment record noting a history of a left knee injury playing football with no current sequelae, are silent for complaints or findings pertaining to knee abnormality. 

After service, beginning in 1999 the Veteran was seen by private physicians with complaints of knee pain.  In June 2000, he underwent left knee arthroscopy, which disclosed osteoarthritis of the knee with a chronic left medial meniscus tear.  In March 2001, he underwent a right knee arthroscopy, which revealed osteoarthritis of the knee with a torn right medial meniscus.  Additional pertinent private medical evidence includes an October 2003 communication from a physician (Dr. Lehmann), indicating that the Veteran's gunshot wound to the left foot in service "affected his kinetic change in gait, and could be a possible reason for increased arthritis in the left knee, being that the gait pattern is controlled by the foot and ankle."  A reocrd of an outpatient visit with another private physician (Dr. Braly) in April 2004 indicates that the physician stated "I suspect that the chronic problems in the left foot have contributed to the advancement and/or exacerbation of degenerative arthritis in the left knee that required the recent total knee arthroplasty...."  Another private physician (Dr. Stocks) essentially agreed with him, stating in May 2004 that the Veteran's "foot injury undoubtedly contributed to abnormal gait, abnormal weight bearing patterns, and abnormal stresses across the knees and may be a contributory factor to the arthritis in the knees." 

The Veteran underwent two VA orthopedic examinations, by two different physician's assistants, to address the etiology of his bilateral knee disability.  In November 2006, the examiner reviewed the service medical records and the private medical records in the claims file, stating that there was no evidence that the Veteran had any joint stresses to his knees that would not normally have been produced from a normal life style.  The examiner noted that 2002 VA X-rays showed degenerative changes that were equal in each knee and were typical for an aging process and not traumatic.  The examiner opined that the Veteran's "bilateral age acquired osteoarthritis of his knees was not caused by or aggravated by his service-connected left foot disability."  In July 2008, the examiner noted that the Veteran was status-post left total knee replacement and right hemiarthroplasty with good results.  The examiner noted that during service in August 1955 the Veteran was discharged from the hospital to full duty with no profile changes, and without limitations regarding the lower extremities.  The examiner noted that the Veteran wrote a letter in May 2002, stating that his knee conditions were unrelated to his foot injury but that anything that occurred below his knees compounded his mobility problems.  The examiner opined that, based on a review of the entire claims file, the Veteran's "left foot did not aggravate or permanently worsen."  The examiner noted that the functional impairment from the left foot disability would be any prolonged standing or walking, which was rated as mild to minimal for the Veteran based on his general overall health.  The examiner found "no evidence to indicate that the gunshot wound to [the Veteran's] left foot in 1955 in any way could contributed [sic] to the arthritis in his knees leading to knee replacement surgery."

The Veteran has submitted a medical report dated in April 2013 which provides an opinion as to whether his current bilateral knee disability was the result of his service-connected left foot disability.  The opinion is by a registered nurse, A.C., who furnished her resume indicating among other things that she was a certified legal nurse consultant.  She stated she reviewed and analyzed the Veteran's claims file, inclusive of service treatment records and post-service private and VA medical records.  Citing to medical literature, she noted that there was scientific evidence to show an indirect cause-and-effect relationship between opposing joints when an altered gait exists for an extended period of time.  With reference to medical literature, she found that it was medically possible that the Veteran's abnormal gait to protect his left foot disability "would create undue stress on the knees and cause knee problems."  She therefore opined that it was at least as likely as not that the Veteran's bilateral knee osteoarthritis, which led to bilateral knee replacements, was aggravated by his altered gait secondary to his service-connected left foot disability.  
The Board has considered the pertinent evidence of record, and acknowledges that there exists conflicting medical evidence that weighs both for and against the Veteran's claim of service connection.  As noted above, there are treating physicians who assert that it is medically possible for the Veteran's left foot disability to have contributed in some way toward the increase in, advancement of, or exacerbation of the arthritis in his knees via abnormal gait, abnormal weight-bearing patterns, and abnormal stresses across the knees.  Such opinions were expressed as possibilities, not probabilities.  Thus, they are more speculative and would typically be entitled to less probative weight than the opinions expressed by the VA examiners, who had access to the Veteran's claims file and opined unfavorably in more certain terms as to the service connection claim on a direct basis and on a secondary basis.  However, the treating physicians' opinions are generally consistent with the favorable opinion offered by the nurse in April 2013, whose review of the claims file was comprehensive and who provided rationale that was detailed and supported by reference to a series of medical studies and literature.  Neither of the VA physician's assistants cited to medical literature in providing rationale for their opinions, nor did they discuss the possible effects of an altered gait pattern on the knees, as had the nurse.  Whereas one VA examiner concluded that the Veteran's bilateral knee osteoarthritis was age-acquired (evidently based in large part on 2002 X-rays findings), the other examiner believed there was no aggravation by the left foot disability on the basis that functional impairments of the left foot were evaluated as minimal.  Both examiners had the opportunity to examine the Veteran, unlike the nurse.  Any reliance on the Veteran's May 2002 letter (wherein he purportedly denies a connection between his left foot injury and his knees), as mentioned by the 2008 VA examiner, would be impractical given that the Veteran's statement can be interpreted in different ways, to include that while he did not incur direct injury to the knees concurrently with the left foot injury in service, his left foot disability resulted in mobility difficulties impacting his knees.  

After careful consideration, it is the judgment of the Board that the competent evidence is at least in equipoise that there was a causal relationship between the Veteran's service-connected left foot disability and his bilateral knee osteoarthritis (that led to bilateral knee replacement surgeries), and that the latter was aggravated, or made permanently worse, by the former.  
Extending the benefit of the doubt to this claim, the Board concludes that aggravation of the claimed bilateral knee disability is proximately due to a service-connected disability, and that secondary service connection for the veteran's bilateral knee disabiity is warranted. 


ORDER

The appeal seeking service connection for a bilateral knee disability as secondary to service-connected residuals of a left foot gunshot wound is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


